Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 7-11 directed to an invention non-elected without traverse.  Accordingly, claims 7-11 are hereby cancelled.
Reasons for Allowance
Applicant’s arguments, see Remarks, filed 1/15/2021, with respect to claims 1-6 have been fully considered and are persuasive.  The rejection of claims 1-6 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art, alone or in obvious combination, fails to teach a method of placing elastic bands onto objects moving along a path, the method comprising the steps of: (a) conveying a web comprising a multitude of detachable elastic bands in an upstream direction, wherein the elastic bands are attached to tags that are defined in and detachable from the web; (b) sequentially capturing each elastic band with a placing assembly; (c) detaching captured elastic bands from the web with a selector assembly, the selector assembly being separate from the placing assembly, wherein the detaching the captured elastic 
Claims 2-6 stand allowed as dependent from allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726